                                  Case 2:19-cr-00411-DJH Document 60 Filed 10/18/19 Page 1 of 2


                         1   PHIL NOLAND
                             Attorney #010394
                         2   710 w Roosevelt Street
                             Phoenix, AZ 85007
                         3   Tel. (602) 252-1099
                             Fax. (602)252-6043
                         4   phil@philnoland.com

                         5   Attorney for Defendant Loflin

                         6
                                                             IN THE UNITED STATES DISTRICT COURT
                         7
                                                                    DISTRICT OF ARIZONA
                         8

                         9    United States of America,                                    19-CR-411-PHX-DJH
                    10                           Plaintiff,                             Defendant’s First Motion
                    11                                                                   to Continue Sentencing
                                       v.
                    12                                                                (Defendant Is Out Of Custody)
                              David Mirrion Loflin,
                    13                                                                     (Motion Unopposed)
                                                 Defendant.
                    14

                    15

                    16                Undersigned counsel, on behalf of David Mirrion Loflin, requests this Court to Order the

                    17       continuation of the sentencing date setting of December 18, 2019, for three months. The basis

                    18       for this request is to allow Mr. Loflin to obtain mitigation information to be presented to the

                    19       Court at the time of sentencing.

                    20                Assistant U.S. Attorney Monica Klapper has informed counsel that she does not oppose

                    21       the above-requested continuance.

                    22                Excludable delay pursuant to 18 U.S.C. § 3161(h)(8)(A) should not occur as a result of

                    23       this motion, or from an order based thereon, as Mr. Loflin is not pending trial. Should such

                    24       delay occur, though, the ends of justice served by the granting of this continuance outweigh

                    25       the best interests of the public and the defendant in a speedy trial, pursuant to 18 U.S.C. §

                    26       3161(h)(8)(A).

                    27                Respectfully submitted this      18th day of October, 2019.

                    28                                                                  s/Phil Noland
                                                                                        Attorney for Defendant

PHIL NOLAND
710 W Roosevelt Street
Phoenix, Arizona 85007
(602) 252-1099
                                Case 2:19-cr-00411-DJH Document 60 Filed 10/18/19 Page 2 of 2


                         1 I hereby certify that on this date I electronically transmitted this motion and attached proposed
                           order to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of
                         2 Electronic Filing to the following CM/ECF registrants: Monica Klapper, Assistant U.S.
                           Attorney; and Corinne Underwood, Probation Officer
                         3

                         4

                         5

                         6

                         7

                         8

                         9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28


PHIL NOLAND
710 W Roosevelt Street
Phoenix, Arizona 85007
(602) 252-1099                                                             2
